Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims—
In claim 1 at the second to last line change “comprise the polycarbonate” to – comprise a polycarbonate --.
Authorization for this examiner’s amendment was given in an interview with Benjamin Berkowitz on 10-27-21.
The above amendment was made for clarity.
JCM
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765